Citation Nr: 0124639	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  99-18 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
August 1998.  His claims come before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The issue of entitlement to service connection for a right 
knee disability will be discussed in the REMAND portion of 
this decision. 

One of the issues on appeal is entitlement to service 
connection for a left foot disability, claimed by the veteran 
as a left tendon problem.  However, the evidence shows that 
the veteran suffers from a tendon problem in his right foot 
and was seen for such a problem during service.  Because a 
claim of service connection for a right foot disability has 
not been developed for appellate review, the Board refers 
this matter to the RO for action as deemed appropriate.  


FINDING OF FACT

The veteran does not have a left foot disability or a left 
knee disability.


CONCLUSION OF LAW

The veteran does not have a left foot disability or a left 
knee disability that is the result of disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal includes claims for service connection for left 
foot and left knee disabilities.  The veteran maintains that 
he injured his left foot and left knee while in military 
service and that he currently suffers from residuals of those 
injuries.  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against these 
claims.  Accordingly, the appeal of these two issues is 
denied. 

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claims.  The statute pertaining to VA's duty to 
assist was recently revised.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), now codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), 
went into effect.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.106, 3.156, 
3.159, and 3.326).  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  

In accordance with the new law, VA has a duty to notify the 
veteran of the evidence needed to substantiate his claims.  
VA also has a duty to assist the veteran in obtaining 
relevant evidence if a reasonable possibility exists that 
such assistance would aid in substantiating his claims.  In 
the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service, records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the veteran.  If VA is unable to obtain records identified 
by the veteran, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.  

Moreover, in the case of a claim for disability compensation, 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).  These 
provisions apply to all claims filed on or after the date of 
enactment of the statute, or filed before the date of 
enactment and not yet final as of that date.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001).

After reviewing the claims file, the Board finds that there 
has been compliance with the assistance provisions set forth 
in the new law and regulations concerning the veteran's 
claims for service for left foot and left knee disabilities.  
The record reflects that the RO has obtained the veteran's 
service medical records, that the veteran underwent a VA 
examination in November 1998, and that he testified at a 
hearing before the undersigned member of the Board in July 
2001.   Since the VA examination report shows that the 
veteran does not suffer from current disability involving the 
left foot or left knee, the Board concludes that further 
development is not required.  This is so because there is no 
reasonable possibility that further action would aid in 
substantiating the veteran's claims, especially where it is 
shown that no disability exists.  See discussion, infra.  In 
addition, the Board finds that, in its February 1999 rating 
decision and June 1999 statement of the case, the RO informed 
the veteran of the type of evidence needed to support his 
claims for service connection.  

Given that the actions by the RO reflect compliance with the 
newly enacted notification and duty-to-assist provisions, the 
Board finds that the veteran is not prejudiced by the Board's 
adjudication of these claims without remand to the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The Board therefore finds that disposition 
of these two claims at this time is appropriate.

Service connection may be established by a showing that the 
veteran currently suffers from left foot or left knee 
disability that is attributable to disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  § 
3.303(d).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Left Foot

In his September 1998 VA Form 21-528 (Veteran's Application 
for Compensation or Pension), the veteran indicated that he 
was seeking service connection for "Tendon L foot", with no 
mention of the right foot.  The February 1999 rating decision 
on appeal therefore addressed the claim of entitlement to 
service connection for a left foot disability.  In perfecting 
his appeal, the veteran, made no reference to his right foot 
and specifically referred to his left foot in his VA Form 9 
(Appeal to Board of Veterans' Appeals), stating that "[t]he 
left foot injury is documented in my medical records."  
Under these circumstances, the Board's jurisdiction extends 
only to the veteran's claim for service connection for a left 
foot disability.  

That being said, the only reference in the veteran's service 
medical records pertaining to his left foot is a plantar wart 
that was removed in 1997.  Several treatment record entries 
show that he was followed for the wart removal during that 
year.  No other left foot problem was noted in service.  
However, the veteran was seen in February 1990 for complaints 
of pain in the middle toes of his right foot after jogging 
and playing racquetball.  The assessment was sprained tendon 
of the right foot.  A February 1990 entry refers to the 
development of possible hammertoes in the first and second 
digits of the right foot.  

At a VA general medical examination in November 1998, the 
veteran gave a history of having pulled a tendon in his right 
middle toe while playing sports in service, which still 
bothered him when he played sports.  A physical examination 
of the feet was unremarkable; there was no tenderness or 
inflammatory signs in either foot.  The examiner noted that 
functional loss due to tendonitis of the right foot was 
minimal.  The pertinent diagnosis was history of tendonitis 
of the right foot, as described.  No disability of the left 
foot was found.

In this case, the salient point to be made is that the 
veteran does not have current disability of the left foot.  
As noted above, he was examined by VA and no disability was 
found.  Consequently, absent current disability, a grant of 
service connection is not warranted.  The preponderance of 
the evidence is against his claim.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted").  

Although the veteran believes that he currently suffers from 
a left foot disability, as a layperson without medical 
expertise or training, his statements are insufficient to 
prove his claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu, 2 Vet. App. at 494-95 (laypersons are not 
competent to render medical opinions); see also 66 Fed. Reg. 
45,620, 45, 630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(2) (competency is an adjudicative determination).  
As such, the veteran's statements are of limited probative 
value, especially in light of the medical evidence which 
fails to show a current left foot disability. 

Left Knee

The veteran also claims that he suffers from a left knee 
disability as a result of several injuries he sustained in 
service.  However, as there is no showing of a current left 
knee disability, the Board concludes that the preponderance 
of the evidence is against this claim too.  

Other than a one-time reference to a scar on the front of the 
knee in 1986, the veteran's service medical records make no 
reference to a left knee disability.  At his November 1998 VA 
examination, the veteran denied having any problem with his 
left knee.  He indicated that his left knee would 
occasionally "pop," but denied any pain or instability in 
the left knee joint.  A physical examination of the left knee 
was entirely normal.  The examiner diagnosed the veteran as 
having "history of bilateral knee pain with mild residuals 
right knee injury."  (Emphasis added).  No current residuals 
involving the left knee were noted.  Under these 
circumstances, as there is no currently diagnosed or 
identifiable underlying condition to account for the 
veteran's complaints of left knee pain, a grant of service 
connection is not warranted.  Brammer 3 Vet. App. at 225; 
Sanchez-Benitez, 13 Vet. App. at 285.  As with the claim of 
service connection for left foot disability, the veteran's 
statements are insufficient to establish the presence of a 
current left knee disability because the evidence does not 
show that he has the requisite medical expertise or training 
to diagnose such a condition.  Grottveit, 5 Vet. App. at 93. 


ORDER

Service connection for a left foot disability is denied.

Service connection for a left knee disability is denied. 


REMAND

This appeal also involves a claim of entitlement to service 
connection for a right knee disability.  The veteran claims 
that he injured his right knee on several occasions in 
service and that he currently suffers from residuals of those 
injuries.  Before the Board can adjudicate this claim, 
however, additional evidentiary development is required.  See 
VCAA. 

The veteran's service medical records document that he 
suffered from right knee pain toward the end of his lengthy 
period of active military service.  When seen in June 1997, 
the veteran reported a two-year history of right knee pain, 
especially with extension.  No objective findings were shown 
at that time, and the assessment was "arthritic pain of the 
right knee."  In May 1998, the veteran reported that he had 
injured his right knee earlier when he slipped on ice; 
however, no diagnosis was provided at that time.   

Although it appears that the veteran injured his right knee 
in service, it is not entirely clear whether he has a current 
right knee disability attributable to such in-service injury.  
A physical examination of the right knee in November 1998 
showed no evidence of any swelling or effusion, and no pain 
was present with patellar compression.  Slight tenderness was 
noted over the medial joint line.  Range of motion testing 
showed flexion from zero to 140 degrees, with no evidence of 
any pain or crepitus.  Toe walking, heel walking and deep 
tendon bends were performed normally.  The examiner commented 
that functional loss due to pain was mild.  The diagnosis was 
"history of bilateral knee pain with mild residuals right 
knee injury."

The Board finds that this examination report is inadequate to 
adjudicate the veteran's claim for service connection for a 
right knee disability.  Although no objective findings were 
shown on examination, the diagnosis suggests that the veteran 
in fact suffers from some residuals of a right knee injury.  
Unfortunately, the examiner did not offer a clinical 
diagnosis to identify the specific residuals; nor did the 
examiner provide a clear nexus opinion to military service.  
In light of these findings, the Board finds that the veteran 
should undergo a VA orthopedic examination to determine 
whether he suffers from a current right knee disability as a 
result of an injury incurred in service, and, if so, the 
exact nature of that disability.  See VCAA; see also Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993) (the duty to assist 
includes conducting a thorough and contemporaneous medical 
examination of the veteran).

The record also shows that relevant medical records may exist 
which have not been obtained and associated with the claims 
file.  At his Board hearing in July 2001, the veteran 
testified that he was treated by a private physician just 
three to four months earlier.  He indicated that the 
physician had reported that the veteran's complaints of knee 
pain were due to deteriorating cartilage.  However, it does 
not appear that these treatment records have been obtained 
and associated with the claims file.  See Caffrey, at 381 
(the duty to assist includes securing pertinent medical 
records).  As such, the RO should attempt to secure all 
outstanding treatment records identified by the veteran which 
pertain to any right knee disability.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.   The RO should obtain from the 
appellant the names and addresses of all 
health care providers who have treated 
any right knee disability.  After 
securing any necessary releases, the RO 
should obtain and associate these records 
with the claims file.  If any requested 
records are not available, or the search 
of any records identified by the veteran 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.  The RO should ensure that 
the notification and documentation 
requirements mandated by the VCAA are 
met. 

2.  The veteran should be scheduled to 
undergo a VA orthopedic examination to 
determine the nature and etiology of his 
claimed right knee disability.  The 
claims folder, including a copy of this 
remand, should be provided to the 
examiner for his or her review in 
connection with the examination.  All 
necessary tests and evaluations should be 
performed, to include X-ray studies, and 
the examiner should not render a final 
opinion until after receipt of all test 
results.  The examiner should 
specifically address the exact nature of 
any disability and whether it is at least 
as likely as not that the veteran suffers 
from a right knee disability as a result 
of an injury in service.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth.


3.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO should 
return the report to the examiner for 
corrective action.  The RO should also 
review the entire file and undertake any 
additional development deemed necessary 
to comply with the VCAA.

4.  After ensuring that the requested 
actions have been completed, the RO 
should then re-adjudicate the veteran's 
claim of entitlement to service 
connection for a right knee disability.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

The purpose of this remand is to obtain additional evidence 
and to ensure due process of law.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This remanded claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


